
	
		I
		111th CONGRESS
		1st Session
		H. R. 4122
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. George Miller of
			 California (for himself, Mr.
			 Kildee, Mr. Scott of
			 Virginia, Mr. Hinojosa,
			 Mr. Grijalva,
			 Mr. Loebsack,
			 Mr. Davis of Illinois, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To support high-need middle and high schools in order to
		  improve students’ academic achievement, graduation rates, postsecondary
		  readiness, and preparation for citizenry.
	
	
		1.Short titleThis Act may be cited as the
			 Graduation for All
			 Act.
		2.FindingsCongress finds the following:
			(1)A
			 high school diploma and postsecondary training are increasingly important for
			 success in the 21st century economy. In fact, nearly 90 percent of the
			 fastest-growing, highest-paying jobs require education beyond high
			 school.
			(2)About 1,200,000
			 high school students, which is approximately one-third of all high school
			 students, do not to graduate every year. According to the Department of
			 Education, the 2009 United States high school graduation rate was the lowest
			 the rate since 2002.
			(3)Dropouts earn less and require greater
			 public assistance than high school completers. Compared to the 11 percent of
			 high school graduates, 25 percent of dropouts were unemployed for a year or
			 more between 1997 and 2001. Dropouts create an annual estimated cost of
			 $24,000,000,000 to the public.
			(4)Only 16 percent of
			 the Nation’s 50 largest school districts have a graduation rate that is equal
			 to or greater than the national average. Additionally, the Nation’s 50 largest
			 cities graduate about 59 percent of students on time, compared to 77 percent of
			 students in nearby suburban communities.
			(5)The national
			 graduation rate is 70 percent. The graduation rates for minority groups are far
			 lower than that of their peers. Only 55 percent of Black students, 58 percent
			 of Latino students, and 51 percent of Native American students graduate, while
			 their nonminority peers graduate at a rate of 76 percent. And, only 56 percent
			 of all students with disabilities earn diplomas. Additionally, 35 percent of
			 Black students and 29 percent of Latino students, compared to only 11 percent
			 of White students, attend high schools in which graduation is not the
			 norm.
			(6)There is a gender
			 gap in national graduation rates, with 72 percent of female students graduating
			 compared to 65 percent of males. This gap is especially large among minority
			 groups. Only 48 percent of African-American male students graduate, whereas 59
			 percent of African-American female students graduate. Among Latino students, 58
			 percent of female students graduate compared to 49 percent of male
			 students.
			(7)Approximately half of the Nation’s students
			 who drop out of high school were previously enrolled in a dropout
			 factory—a school where 40 percent or more of the students in the
			 freshman class have dropped out by the time the students reach their senior
			 year. These schools are located in nearly every State and disproportionately
			 serve minority and poor students.
			(8)Investing in the
			 expansion of dual enrollment and early college programs can help individuals
			 earn credit toward postsecondary education while simultaneously earning high
			 school credit. These programs increase high school graduation rates and the
			 percentage of students who complete a recognized postsecondary credential by
			 the age of 26, including low-income students and students from other
			 populations underrepresented in higher education.
			(9)Lack of basic
			 skills at the end of the middle school grades has serious implications for
			 students. Students who enter high school 2 or more years behind grade level in
			 mathematics and literacy have only a 50 percent chance of progressing on time
			 to the tenth grade. Those students who do not progress on time to the tenth
			 grade are at significant risk of dropping out of high school.
			(10)High school
			 dropouts are 3½ times more likely than high school
			 graduates to be arrested and 8 times more likely to be incarcerated. Nearly 70
			 percent of inmates in our Nation’s prisons did not earn a high school diploma.
			 Moreover, rasing the high school completion rate one percent for men between
			 ages 20 and 60 would save the United States $1,400,000,000 annually in
			 crime-related costs.
			3.PurposesThe purposes of this Act are—
			(1)to address the
			 dropout crisis by supporting local educational agencies in improving the
			 achievement, increasing the graduation rates, increasing the college enrollment
			 and postsecondary persistence rates, and improving preparation for citizenry,
			 of students attending the Nation’s lowest-performing high schools and their
			 feeder middle schools;
			(2)to support
			 comprehensive data-based school reforms and the creation of new schools,
			 including charter schools and other innovative school models, such as magnet
			 schools, to prepare students for success in postsecondary education and 21st
			 century careers;
			(3)to provide
			 targeted, intensive support and effective interventions to reform schools with
			 high dropout and low graduation rates through dropout prevention, college
			 readiness, and credit recovery programs; and
			(4)to conduct an
			 extensive evaluation of reform efforts and disseminate the results of such
			 efforts in order to ensure the success of future middle school and high school
			 reform efforts.
			IImproving Student
			 Academic Achievement, Graduation Rates, and Postsecondary Readiness in High
			 Schools and Middle Schools 
			101.Reservation of
			 funds; Funding requirement
				(a)Reservation of
			 fundsOf the amounts
			 appropriated under
			 section 106 to carry out this title for a
			 fiscal year, the Secretary shall reserve not more than 2 percent, not to exceed
			 $10,000,000, for carrying out
			 section 105(b).
				(b)Funding
			 requirementIn order to
			 ensure a diversity of Models for Success described in section
			 section 103(b)(1)(B), and to provide
			 sufficient examples for the carried out evaluation under
			 section 105(b), the Secretary shall ensure
			 that during each 3-year grant cycle, by the end of each 3rd fiscal year for
			 which funds have been appropriated to carry out this title—
					(1)not less than 15 percent of the total
			 number of eligible entities receiving grant funds under this title use such
			 funds to carry out the transformation model described in section
			 103(b)(1)(B)(i) in at least one eligible middle school or eligible high
			 school;
					(2)not less than 15 percent of the total
			 number of eligible entities receiving grant funds under this title use such
			 funds to carry out the turnaround model described in section 103(b)(1)(B)(ii)
			 in at least one eligible middle school or eligible high school;
					(3)not less than 15 percent of the total
			 number of eligible entities receiving grant funds under this title use such
			 funds to carry out the restart model described in section 103(b)(1)(B)(iii) in
			 at least one eligible middle school or eligible high school; and
					(4)not less than 15 percent of the total
			 number of eligible entities receiving grant funds under this title use such
			 funds to carry out the close-down model described in section 103(b)(1)(B)(iv)
			 in at least one eligible middle school or eligible high school.
					102.Grants
			 authorized
				(a)Grants
			 authorizedFrom the amount
			 remaining after making the reservation described in
			 section 101(a), the Secretary shall award
			 grants, on a competitive basis, to eligible entities to improve student
			 academic achievement, graduation rates, and postsecondary readiness in
			 participating middle schools and participating high schools in such eligible
			 entities by carrying out the activities described in
			 section 103.
				(b)Grant
			 periodA grant under this title—
					(1)shall be awarded
			 to an eligible entity for a 3-year period; and
					(2)subject to
			 subsection (e)(2), may be renewable for an additional 3-year period if the
			 Secretary determines that the eligible entity has, by the end of the first
			 3-year grant period, effectively improved student achievement, graduation
			 rates, and postsecondary school readiness in participating middle schools and
			 participating high schools by, at a minimum—
						(A)dramatically
			 increasing the graduation rate in participating high schools in the aggregate
			 and disaggregated for subgroups in the same manner as described in section
			 1111(b)(2)(C)(II) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(6)(2)(C)(II));
						(B)dramatically
			 increasing the percentage of students who attend at least 90 percent of the
			 schools days in a school year in participating high schools or participating
			 middle schools;
						(C)dramatically
			 increasing the percentage of students passing math and English courses in
			 participating middle schools;
						(D)dramatically increasing the percentage of
			 students passing all courses required for graduation from secondary school;
			 and
						(E)meeting the
			 graduation goals established in
			 section 104(a)(5).
						(c)Federal share,
			 non-Federal share
					(1)Federal
			 shareThe Federal share of a grant under this title shall be not
			 more than 75 percent of the costs of the activities assisted under the
			 grant.
					(2)Non-Federal
			 share
						(A)In
			 generalThe non-Federal share of a grant under this title shall
			 be not less than 25 percent of the costs of the activities assisted under the
			 grant.
						(B)In-kind
			 contributionsAn eligible
			 entity may use in-kind contributions to meet the non-Federal share requirement
			 described in subparagraph (A).
						(3)WaiverThe Secretary may reduce the amount of the
			 non-Federal share of an eligible entity if the eligible entity demonstrates to
			 the Secretary that such funds are unavailable due to economic hardship, as
			 defined by the Secretary.
					(d)Supplement, No
			 supplantAn eligible entity that receives a grant under this
			 title shall use the grant funds to supplement, and not supplant, other Federal
			 and non-Federal funds available to eligible middle schools and eligible high
			 schools.
				(e)Maintenance of
			 Effort
					(1)In
			 generalA local educational
			 agency may receive funds under this title for any fiscal year only if the State
			 educational agency finds that either the combined fiscal effort per student or
			 the aggregate expenditures of that agency and the State with respect to the
			 provision of free public education by that agency for the preceding fiscal year
			 was not less than 90 percent of such combined fiscal effort or aggregate
			 expenditures for the second preceding fiscal year.
					(2)RenewalIn
			 the case of a grant that is renewed in accordance with subsection (b)(2), the
			 Secretary shall make a grant payment for each year of the renewal only if a
			 State demonstrates, to the satisfaction of the Secretary, that the State has
			 the met the maintenance of effort requirement described in paragraph
			 (1).
					(3)Financial
			 Hardship WaiverA State or eligible entity may apply to the
			 Secretary for a waiver of, and the Secretary may waive, the requirements of
			 this subsection if the State is experiencing a financial hardship.
					103.Uses of
			 funds
				(a)In
			 generalAn eligible entity
			 receiving a grant under this title shall use the funds made available under the
			 grant to improve the academic achievement, graduation rates, postsecondary
			 readiness, and postsecondary enrollment of students enrolled in each
			 participating middle school and participating high school in the eligible
			 entity by carrying out the activities described in subsection (b).
				(b)ActivitiesAn
			 eligible entity shall carry out the following activities:
					(1)Implementing, for
			 each participating middle school and participating high school in the eligible
			 entity—
						(A)an Early Warning
			 System (as defined in section 401(8)); and
						(B)a Model for
			 Success that uses evidence-based strategies and materials to provide rigorous
			 and relevant curricula and instruction to personalize the secondary school
			 experience and improve school climate, which is selected by the eligible entity
			 for each such school from among the following models:
							(i)Transformation
			 ModelA transformation model means a model that
			 includes—
								(I)evidence based strategies and materials to
			 provide rigorous relevant curricula and instruction; and
								(II)increasing
			 teacher and school leader effectiveness by implementing on-site professional
			 development activities, such as mentoring and induction programs for new
			 teachers and career-ladder opportunities for all teachers, that respond to
			 student and schoolwide needs.
								(ii)Turnaround
			 ModelA turnaround model means a model that
			 includes—
								(I)evidence based strategies and materials to
			 provide rigorous relevant curricula and instruction;
								(II)replacing the principal, in cases in which
			 student achievement has declined during the history of the principal’s tenure,
			 with a new principal; and
								(III)reassigning or
			 replacing each of the teachers who are assigned to teach subjects for which
			 they do not have subject-matter expertise, or are not highly-qualified, with
			 teachers who have subject-matter expertise in each subject that they teach and
			 are highly-qualified.
								(iii)Restart
			 ModelA restart model means a model under which
			 the eligible entity closes a school and reopens it under a school management
			 organization or charter management organization that will—
								(I)provide new
			 leadership, new staff, new instructional programs; and
								(II)allow all
			 students who were enrolled in the school prior to its closure to enroll in the
			 school when it reopens.
								(iv)Close-down
			 modelA close-down model means a model—
								(I)under which a
			 school is closed and students are re-enrolled in other, higher-achieving
			 schools (which may include new schools or charter schools) under the
			 jurisdiction of the eligible entity; and
								(II)that allows
			 school employees who were employed at the school that has been closed to
			 re-apply for positions in the new schools.
								(2)Monitoring and
			 supporting each Graduation Improvement Team serving a participating middle
			 school or participating high school in the eligible entity in carrying out the
			 activities described in
			 section 104(a)(3)(A).
					(3)Providing school
			 leadership teams, including the principal at each participating middle school
			 and participating high school, with more operating flexibility with respect to
			 staffing, evaluation, leadership structure, program, budget, scheduling, and
			 use of school-time decisions.
					(4)Providing
			 academically rigorous education options that lead to a diploma consistent with
			 readiness for postsecondary education based on an analysis of the data
			 available under the Early Warning Data System, and are designed to meet the
			 students’ needs, such as effective research-based dropout prevention, credit
			 and dropout recovery, and recuperation education programs for students who are
			 not making sufficient program towards graduation or who have dropped
			 out.
					(5)Providing
			 information and assistance about requirements for high school graduation,
			 college admission, college financial assistance programs, and college and
			 career success for all students enrolled in each such school, including—
						(A)assistance in
			 completing the FAFSA (as referred to in section 483 of the Higher Education Act
			 (20 U.S.C. 1090));
						(B)information about
			 Federal student aid programs for which students may be eligible, including
			 Federal student loans, Federal Pell grants, and Federal work study programs
			 available pursuant to title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1070 et seq.); and
						(C)promotion of
			 existing guidance resources with respect to such Federal student aid programs
			 available to students and families.
						(6)Engaging parents
			 and community partners around school improvement activities carried out under
			 this section and providing parents with the tools to navigate, support, and
			 influence their children’s academic career and choices.
					(7)Assisting
			 participating middle schools and participating high schools with costs
			 associated with the implementation of the programs described in
			 paragraph (4), including transportation
			 costs and, in the case of a school in which the eligible entity has carried out
			 a close-down model, other costs associated with providing extra supports to
			 students who are re-enrolled in higher-achieving schools in the eligible entity
			 pursuant to such model.
					(c)Rule of
			 ConstructionNothing in this
			 section shall be construed to alter or otherwise affect the rights, remedies,
			 and procedures afforded school or district employees under Federal, State, or
			 local laws (including applicable regulations or court orders) or under the
			 terms of collective bargaining agreements, memoranda of understanding or other
			 agreements between such employees and their employers.
				104.Application;
			 Application review and award basis
				(a)ApplicationAn eligible entity desiring a grant under
			 this title shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require. The
			 application shall, at a minimum, include the following information:
					(1)Identification
			 of SchoolsAn identification—
						(A)of the eligible
			 high schools and the eligible middle schools under the jurisdiction of the
			 eligible entity; and
						(B)of the high
			 schools and feeder middle schools of such high schools identified pursuant to
			 subparagraph (A) that will be served
			 by the grant awarded to the eligible entity.
						(2)Needs
			 analysis
						(A)In
			 generalAn assurance that the eligible entity will conduct a
			 needs analysis described in subparagraph (B) for each participating middle
			 school and participating high school to assist the entity in determining which
			 Model of Success described in
			 section 103(b)(1)(B) to carry out in
			 each such school.
						(B)DescriptionA
			 needs analysis described in this subparagraph shall include—
							(i)an
			 analysis of the needs of the student population in a school, including—
								(I)a determination of the number of students
			 that are not meeting the State’s proficient level of academic achievement on
			 the State assessments under section 1111(b)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(3)) and an identification of the
			 academic subjects and grade levels in which the students are failing to meet
			 such level of academic achievement; and
								(II)the specific
			 needs of students facing significant barriers to high school graduation, such
			 as students with limited English proficiency, students with disabilities,
			 students who are homeless children and youths, students who are foster care or
			 are aging out of the foster care system, or other disconnected students;
								(ii)an analysis of
			 the number, experience, training level, responsibilities, and retention rates
			 of existing administrative, instructional, and noninstructional staff for a
			 school;
							(iii)in
			 determining which Model of Success may be the most practical to carry out in a
			 school—
								(I)a
			 review of the school’s budget, including how Federal, State, and local funds
			 are being spent, as of the time of the analysis, for instruction and operations
			 at the school level for staff salaries, instructional materials, professional
			 development, and student support services, in order to establish the extent to
			 which existing resources need to, and can be reallocated, or better
			 coordinated, with activities to improve the school;
								(II)a review of the
			 additional resources and staff necessary to implement, at the school, the
			 activities identified under a Model for Success; and
								(III)an analysis of
			 the capacity of the eligible entity to provide technical assistance, additional
			 staff, and resources to implement activities identified under a Model for
			 Success; and
								(iv)a
			 comparison of the ratio of highly-qualified teachers with subject matter
			 expertise in the subjects they teach in eligible middle schools and eligible
			 high schools served by the eligible entity, compared to the highest-achieving
			 schools served by the eligible entity.
							(3)Selection of
			 Models of SuccessA selection
			 of a Model of Success described in
			 section 103(b)(1)(B) for each
			 participating middle school and participating high school that is made after
			 conducting a needs analysis described in
			 paragraph (2).
					(4)Graduation
			 Improvement Team
						(A)In
			 generalAn assurance that the eligible entity will establish, for
			 each participating middle school and participating high school in which the
			 entity will carry out a Model of Success described in clause (i), (ii), or
			 (iii) of
			 section 103(b), a Graduation Improvement
			 Team described in subparagraph (B) that, with respect to each such
			 school—
							(i)assists the
			 eligible entity in—
								(I)implementing such
			 Models; and
								(II)maintaining the
			 Early Warning System (as defined in section 401(8)) and identifying and
			 implementing the necessary evidenced-based interventions under the intervention
			 component of such system; and
								(ii)provides
			 consultation to the eligible entity in carrying out the activities described in
			 section 103.
							(B)MembersA
			 Graduation Improvement Team—
							(i)shall
			 include—
								(I)a principal or school leader from the
			 participating middle school or participating high school;
								(II)at least 2 teachers representing different
			 grade levels or disciplines from the participating middle school or
			 participating high school;
								(III)specialized
			 instructional services personnel;
								(IV)staff of the
			 eligible entity; and
								(V)a representative
			 from a technical assistance provider or a nonprofit organization with
			 demonstrated expertise in analyzing performance data and a demonstrated record
			 of success—
									(aa)in
			 improving student achievement or graduation or college enrollment rates;
									(bb)restructuring
			 low-performing middle schools or high schools; and
									(cc)in
			 carrying out activities relative to the needs of the student population
			 (including needs related to linguistic and cultural diversity, varied learning
			 styles, and youth facing significant obstacles to graduation) in the
			 participating middle school or participating high school;
									(VI)a representative
			 from a school management organization, which may include charter management
			 organizations;
								(VII)a representative
			 from a teacher organization; and
								(VIII)one individual
			 from among each of the following community representatives—
									(aa)parents,
			 including parents of students at-risk of dropping out of the participating
			 school; and
									(bb)nonprofit
			 organizations serving young people (such as those that provide behavioral or
			 mental health services, job training and apprenticeship programs, job placement
			 and retention training, education and after school programs, mentoring
			 programs, conflict resolution, sports, arts, life skills, or supports for youth
			 who have dropped out of school, are at risk of dropping out, or demonstrate
			 chronic truancy); and
									(ii)may include
			 representatives from—
								(I)the State
			 educational agency serving the eligible entity;
								(II)philanthropic
			 organizations;
								(III)the business
			 community;
								(IV)an institution of
			 higher education; and
								(V)a
			 county, city, or other local unit of government.
								(5)Early Warning
			 SystemProvide an assurance that the eligible entity will, for
			 each participating middle school and participating high school, establish and,
			 in consultation with each Graduation Improvement Team at each such school, if
			 applicable, maintain an Early Warning System (as defined in section 401(8)) and
			 identify and implement necessary evidenced-based interventions under the
			 intervention component of such system.
					(6)Ensuring Equity
			 in Teacher Distribution
						(A)Integration with
			 State Teacher Equity PlanDemonstrate how each participating
			 middle school and participating high school in the eligible entity and the
			 implementation of the Model of Success selected for each such school will meet
			 the requirements of the State Plan of the State in which the eligible entity is
			 located described in section 1111(b)(8)(C) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(8)(C)) to ensure that low-income and
			 minority children are not taught at higher rates than other children by
			 out-of-field, inexperienced, or unqualified teachers.
						(B)Integration with
			 American recovery and reinvestment act teacher equity assuranceDemonstrate how each participating middle
			 school and participating high school in the eligible entity and the
			 implementation of the Model of Success selected for each such school will meet
			 the requirements of the State assurance provided by the State in which the
			 eligible entity is located pursuant to section 14005(d)(2) of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) to—
							(i)take
			 actions to improve teacher effectiveness;
							(ii)address
			 inequities in the distribution of highly qualified teachers between high- and
			 low-poverty schools; and
							(iii)ensure that
			 low-income and minority children are not taught at higher rates than other
			 children by inexperienced, unqualified, or out-of-field teachers.
							(C)Teacher equity
			 for students with disabilitiesDemonstrate how each participating middle
			 school and participating high school and the implementation of the Model of
			 Success selected for each such school will ensure that students with
			 disabilities are not taught at higher rates than other children by
			 inexperienced, unqualified, or out-of-field teachers.
						(7)Sustainable
			 resources and supportDemonstrate that the eligible entity has
			 the resources and support to sustain and further improve student achievement
			 and graduation rates following the completion of the 3-year grant
			 period.
					(8)Graduation rate
			 goalsProvide ambitious
			 goals, as defined by the Secretary, for graduation rate improvement for the
			 students in the subgroups described in section 1111(b)(2)(C)(II) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(6)(2)(C)(II)) at
			 each participating high school.
					(b)Application
			 review and renewalThe Secretary shall—
					(1)establish a peer
			 review process to assist in the review of the grant applications and approval
			 of the grants under this title;
					(2)appoint to the
			 peer review team—
						(A)individuals who
			 are educators or experts in—
							(i)innovative
			 education models;
							(ii)secondary school
			 reform;
							(iii)school
			 accountability;
							(iv)postsecondary
			 education preparation and access; and
							(v)workforce
			 preparation; and
							(B)not less than 1
			 parent or community representative; and
						(3)ensure that each
			 grant award is of sufficient size and scope to carry out the activities
			 proposed in the grant application, including the evaluation required under
			 section 105(c).
					(c)Award
			 basisIn awarding grants under this title the Secretary shall
			 ensure a diversity of grant awards to eligible entities in both urban and rural
			 areas and prioritize applications from—
					(1)eligible entities serving eligible high
			 schools with the lowest graduation rates in the State in which the eligible
			 entity is located;
					(2)eligible entities serving eligible middle
			 schools and eligible high schools and with the highest poverty rates in the
			 State in which the eligible entity is located;
					(3)eligible entities that demonstrate support
			 for grants awarded under this title from—
						(A)key stake holders
			 (including the local teachers’ union);
						(B)the charter school
			 authorizers of the State in which the eligible entity is located; and
						(C)other State and
			 local leaders (which may include leaders of civil rights, business, and
			 education associations);
						(4)eligible entities that partner with an
			 external assistance organization with a demonstrated record of success with
			 respect to the needs of the student population; and
					(5)eligible entities
			 serving geographic areas, including rural and urban areas, with significant
			 economic distress, as defined by the Secretary.
					105.Evaluation and
			 reporting
				(a)
			 ReportingEach eligible
			 entity receiving a grant under this title shall collect and report annually to
			 the Secretary such information on the results of the activities assisted under
			 the grant as the Secretary may reasonably require, including information
			 (disaggregated in the same manner as described in section 1111(h)(1)(C)(i) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i),
			 and cross-tabulated by race, ethnicity, and gender)) on—
					(1)the number and
			 percentage of students served, by grade level;
					(2)with respect to each participating middle
			 school and participating high school in the eligible entity—
						(A)academic
			 achievement data, including the percentage of students scoring advanced
			 proficient, basic, and below basic on the State assessments described in
			 section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(3));
						(B)high school
			 graduation rate data;
						(C)the percentage of
			 students—
							(i)enrolled in
			 Advanced Placement courses; and
							(ii)who
			 passed Advanced Placement exams;
							(D)college enrollment
			 rate data;
						(E)postsecondary
			 persistence rate data; and
						(F)the percentage of
			 core courses taught by teachers with subject matter expertise in such
			 courses.
						(b)Evaluation; best
			 practices
					(1)In
			 generalFrom amounts reserved under
			 section 101(a), the Secretary shall enter
			 into a contract with an outside evaluator to carry out the following:
						(A)Evaluation
							(i)In
			 generalConducting a comprehensive evaluation at the end of the
			 3rd fiscal year that funds are appropriated to carry out this title on the
			 effectiveness of all grants awarded to eligible entities under this title,
			 including a comparison of the data on student achievement described in
			 clause (ii) among participating
			 middle schools and participating high schools in which the eligible entities
			 carried out a Model of Success described in—
								(I)section
			 103(b)(1)(B)(i);
								(II)section
			 103(b)(1)(B)(ii);
								(III)section
			 103(b)(1)(B)(iii); and
								(IV)section
			 103(b)(1)(B)(iv).
								(ii)DataThe
			 data on student achievement described in this clause shall include—
								(I)student academic
			 achievement data;
								(II)high school
			 graduation rate data;
								(III)college
			 enrollment rate data; and
								(IV)postsecondary
			 persistence rate data.
								(B)Best
			 practicesDisseminating best practices in improving the
			 achievement of middle school and high school students.
						(C)Technical
			 assistanceProviding technical assistance to eligible entities
			 that receive a grant under this title.
						(2)Peer
			 review
						(A)In
			 generalAn evaluator receiving a contract under this subsection
			 shall—
							(i)establish a
			 peer-review process to assist in the review and approval of the evaluations
			 conducted under this subsection; and
							(ii)appoint
			 individuals to the peer-review process who are—
								(I)educators and
			 experts in—
									(aa)research and
			 evaluation; and
									(bb)the
			 areas of expertise described in section
			 section 104(b)(2)(A); and
									(II)independent of the eligible entities that
			 receive grants under this title and the Graduation Improvement Teams served by
			 such grants.
								(B)Restrictions on
			 useThe Secretary shall not distribute or use the results of any
			 evaluation described in paragraph (1)(A) until the results are peer-reviewed in
			 accordance with subparagraph (A).
						106.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title, $2,000,000,000 for
			 fiscal year 2011, and such sums as may be necessary for each of the 5
			 succeeding fiscal years.
			IIFast
			 Track to College Demonstration Program
			201.Short
			 titleThis title may be cited
			 as the Fast Track to College Act of
			 2009.
			202.PurposeThe purpose of this title is to increase
			 high school graduation rates and the percentage of students, including
			 low-income students and students from populations underrepresented in higher
			 education, who complete a recognized postsecondary credential by the age of
			 26.
			203.Eligible
			 entityIn this title, the term
			 eligible entity means a local educational agency—
				(1)that is—
					(A)eligible for
			 funding under section 1125 of the Elementary and Secondary Education Act of
			 1965; or
					(B)a Bureau-funded
			 school; and
					(2)that partners with an institution of higher
			 education to establish, or support an existing, early college high school or
			 dual enrollment program.
				204.Authorization
			 of appropriations; reservations
				(a)Authorization of
			 AppropriationsTo carry out this title, there are authorized to
			 be appropriated $150,000,000 for fiscal year 2011 and such sums as may be
			 necessary for each of the 5 succeeding fiscal years.
				(b)ReservationsOf
			 the amount appropriated under subsection (a) for a fiscal year, the Secretary
			 shall reserve—
					(1)at least 40
			 percent to award grants to eligible entities that establish a new, or support
			 an existing, early college high school in accordance with
			 section 206;
					(2)at least 40
			 percent to award grants to eligible entities that establish a new, or support
			 an existing, dual enrollment program in accordance with
			 section 206; and
					(3)not more than 5 percent for the purpose of
			 conducting the national evaluation and providing technical assistance
			 activities to grant recipients under sections 209(d) and 209(e).
					205.Authorized
			 program
				(a)In
			 generalFrom the amount appropriated under section 204(a), the
			 Secretary is authorized to award 6-year grants to eligible entities seeking to
			 establish a new, or support an existing, early college high school or dual
			 enrollment program in accordance with
			 section 206.
				(b)Grant
			 amount
					(1)In
			 generalSubject to paragraph (1), the Secretary shall ensure that
			 grants are of sufficient size to enable grantees to—
						(A)carry out all
			 required activities described in section 106(a); and
						(B)otherwise meet the
			 purpose of this title.
						(2)LimitationThe
			 amount of a grant awarded under this title shall not exceed $2,000,000.
					(c)Matching
			 requirement
					(1)In
			 generalTo be eligible to
			 receive a grant under this title, an eligible entity shall contribute
			 non-Federal matching funds toward the costs of the early college high school or
			 dual enrollment program to be supported under the grant in an amount equal to
			 not less than the applicable percent of the amount of the grant.
					(2)Applicable
			 percentageFor purposes of paragraph (1), the applicable
			 percentage means—
						(A)20 percent in the
			 first fiscal year of the grant;
						(B)20 percent in the
			 second fiscal year of the grant;
						(C)30 percent in the
			 third fiscal year of the grant;
						(D)30 percent in the
			 fourth fiscal year of the grant;
						(E)40 percent in the
			 fifth fiscal year of the grant; and
						(F)50 percent in the
			 sixth fiscal year of the grant.
						(3)Determination of
			 amount contributedThe non-Federal share may be in cash or in
			 kind.
					(4)WaiverThe
			 Secretary may waive or reduce the amount of the non-Federal share of an
			 eligible entity if the eligible entity demonstrates extreme economic distress,
			 as determined by the Secretary.
					(d)Supplement, not
			 supplantAn eligible entity shall use a grant received under this
			 title only to supplement, and not supplant, non-Federal funds that would, in
			 the absence of such grant, be made available to support the activities
			 described in the eligible entity’s application under
			 section 207.
				(e)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applicants—
					(1)receiving a grant
			 under title I of this Act; and
					(2)whose applications
			 demonstrate that they will use the grant funds received under this title to
			 serve geographic areas with severe economic distress, as determined by the
			 Secretary.
					206.Uses of
			 funds
				(a)Required
			 activitiesAn eligible entity shall use grant funds received
			 under this title to support the activities described in its application under
			 section 207, which shall include the
			 following:
					(1)Planning
			 yearIn the case of an eligible entity establishing a new early
			 college high school or dual enrollment program, during the first year of the
			 grant, the eligible entity shall use the grant funds to—
						(A)hire a principal
			 and staff, as appropriate;
						(B)design the
			 curriculum and sequence of courses in collaboration with (at a minimum)
			 teachers from the local educational agency and faculty from the partner
			 institution of higher education;
						(C)inform parents and
			 the community about the school or program and opportunities to become actively
			 involved in the school or program;
						(D)establishing a
			 course articulation process for defining and approving courses for high school
			 and college credit;
						(E)outreach programs to ensure that middle
			 school and high school students and their families are aware of the early
			 college high school or dual enrollment program;
						(F)liaison activities
			 among partners in the eligible entity; and
						(G)coordinating
			 secondary and postsecondary support services, academic calendars, and
			 transportation.
						(2)Implementation
			 periodDuring the remainder of the grant period, the eligible
			 entity shall use grant funds for—
						(A)academic and
			 social support services, including counseling;
						(B)liaison activities
			 among partners in the eligible entity;
						(C)data collection
			 and use of such data for student and instructional improvement and program
			 evaluation;
						(D)outreach programs to ensure that middle
			 school and high school students and their families are aware of the early
			 college high school or dual enrollment program;
						(E)professional
			 development, including joint professional development for secondary school and
			 faculty from the institution of higher education; and
						(F)school or program
			 design and planning team activities, including curriculum development.
						(b)Allowable
			 activitiesAn eligible entity may use grant funds received under
			 this title to support the activities described in its application under
			 section 207, including—
					(1)purchasing
			 textbooks and equipment that support the school or program’s curriculum;
					(2)developing
			 learning opportunities for students that complement classroom experiences, such
			 as internships, career-based capstone projects, and opportunities provided
			 under subpart 2 of part A of title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1070a–11 et seq.);
					(3)transportation;
			 and
					(4)planning time for
			 high school and college educators to collaborate.
					207.Application
				(a)In
			 generalTo receive a grant under this title, an eligible entity
			 shall submit to the Secretary an application at such time, in such manner, and
			 including such information as the Secretary determines to be
			 appropriate.
				(b)Contents of
			 applicationAt a minimum, an application described in subsection
			 (a) shall include a description of—
					(1)the early college
			 high school’s or other dual enrollment program’s budget;
					(2)each partner in
			 the eligible entity and its experience with early college high schools or other
			 dual enrollment programs, including key personnel from each partner and their
			 responsibilities for the early college high school or dual enrollment
			 program;
					(3)how the eligible
			 entity will work with secondary and postsecondary teachers, other public and
			 private entities, community-based organizations, businesses, labor
			 organizations, and parents to ensure that students will be prepared to succeed
			 in postsecondary education and employment, which may include the development of
			 an advisory board;
					(4)how the eligible
			 entity will target and recruit at-risk youth, including those at risk of
			 dropping out of school, first generation college students, and students from
			 populations described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II));
					(5)a
			 system of student supports including, but not limited to, small group
			 activities, tutoring, literacy and numeracy skill development in all academic
			 disciplines, parental and community outreach and engagement, extended learning
			 time, and college readiness activities, such as early college academic seminars
			 and counseling;
					(6)in the case of an
			 early college high school, how a graduation and career plan will be developed,
			 consistent with State graduation requirements, for each student and reviewed
			 each semester;
					(7)how parents or
			 guardians of dually enrolled students will be informed of their academic
			 performance and progress and, subject to paragraph (5), involved in the
			 development of their career and graduation plan;
					(8)coordination that
			 will occur between an institution of higher education and the local educational
			 agency, including regarding academic calendars, provision of student services,
			 curriculum development, and professional development;
					(9)how the eligible
			 entity will ensure that teachers in the early college high school or other dual
			 enrollment program receive appropriate professional development and other
			 supports, including to enable them to utilize effective parent and community
			 engagement strategies, and help English-language learners, students with
			 disabilities, and students from diverse cultural backgrounds to succeed;
					(10)learning opportunities for students that
			 complement classroom experiences, such as internships, career-based capstone
			 projects, and opportunities provided under subpart 2 of part A of title IV of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.);
					(11)how policies,
			 agreements, and courses taken will ensure that postsecondary credits earned
			 will be transferable to, at a minimum, public institutions of higher education
			 within the State, consistent with existing statewide articulation
			 agreements;
					(12)student
			 assessments and other measurements of student achievement including benchmarks
			 for student achievement;
					(13)outreach programs
			 to provide elementary and secondary school students, especially those in middle
			 grades, and their parents, teachers, school counselors, and principals
			 information about and academic preparation for the early college high school or
			 other dual enrollment program;
					(14)how the local
			 educational agency and institution of higher education will work together, as
			 appropriate, to collect and use data for student and instructional improvement
			 and program evaluation;
					(15)how the eligible
			 entity will help students meet eligibility criteria for postsecondary courses
			 and ensure that students understand how their credits will transfer; and
					(16)how the eligible
			 entity will access and leverage additional resources necessary to sustain the
			 early college high school or other dual enrollment program after the grant
			 expires, including by engaging businesses and non-profit organizations.
					(c)AssurancesAn
			 eligible entity’s application under subsection (a) shall include assurances
			 that—
					(1)in the case of an
			 early college high school, the majority of courses offered, including of
			 postsecondary courses, will be offered at facilities of an institution of
			 higher education;
					(2)students will not
			 be required to pay tuition or fees for postsecondary courses;
					(3)postsecondary
			 credits earned will be transcribed upon completion of the requisite course
			 work; and
					(4)faculty teaching
			 postsecondary courses meet the normal standards for faculty established by the
			 institution of higher education.
					(d)WaiverThe
			 Secretary may waive the requirement of subsection (c)(1) upon a showing that it
			 is impractical to apply due to geographic considerations.
				208.Peer
			 review
				(a)Peer review of
			 applicationsThe Secretary shall establish peer review panels to
			 review applications submitted pursuant to section 206 to advise the Secretary
			 regarding such applications.
				(b)Composition of
			 peer review panelsThe Secretary shall ensure that each peer
			 review panel is not comprised wholly of full-time officers or employees of the
			 Federal Government and includes, at a minimum—
					(1)experts in the
			 establishment and administration of early college high schools or other dual
			 enrollment programs from the secondary and postsecondary perspective;
					(2)faculty at
			 institutions of higher education and secondary school teachers with expertise
			 in dual enrollment; and
					(3)experts in the
			 education of at-risk students.
					209.Reporting and
			 oversight
				(a)Reporting by
			 Grantees
					(1)In
			 generalThe Secretary shall establish uniform guidelines for
			 eligible entities receiving a grant under this title concerning information
			 such entities shall annually report to the Secretary to demonstrate the
			 progress of the entity toward achieving the goals of this title.
					(2)Contents of
			 reportAt a minimum, the
			 report described in paragraph (1) shall include, with respect to all students
			 enrolled in the early college high school or dual enrollment program of each
			 eligible entity receiving a grant under this title, the following information
			 (disaggregated in the same manner as described in section 1111(h)(1)(C)(i) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(h)(1)(C)(i))):
						(A)The number of students enrolled in the
			 early college high school or dual enrollment program.
						(B)The percentage of
			 students scoring advanced, proficient, basic, and below basic on the
			 assessments described in section 1111(b)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(3)).
						(C)The performance on
			 other assessments or measurements of achievement.
						(D)The number of
			 secondary school credits earned.
						(E)The number of
			 postsecondary credits earned by such students.
						(F)The attendance
			 rate, as appropriate.
						(G)Graduation
			 rate.
						(H)Placement in
			 postsecondary education or advanced training, in military service, and in
			 employment.
						(I)A description of
			 the school or program’s student, parent, and community outreach and
			 engagement.
						(b)Reporting by
			 SecretaryThe Secretary annually shall compile and analyze the
			 information described in subsection (a) and shall submit a report containing
			 such analysis to the Committee on Health, Education, Labor, and Pensions of the
			 Senate and the Committee on Education and Labor of the House of
			 Representatives. The report shall include identification of best practices for
			 achieving the goals of this title.
				(c)Monitoring
			 visitsThe Secretary’s designee shall visit each grantee at least
			 once for the purpose of helping the grantee achieve the goals of this title and
			 to monitor the grantee’s progress toward achieving such goals.
				(d)National
			 evaluationNot later than 6 months after the date on which funds
			 are appropriated to carry out this title, the Secretary shall enter into a
			 contract with an independent organization to perform an evaluation of the
			 grants awarded under this title. Such evaluation shall apply rigorous
			 procedures to obtain valid and reliable data concerning participants’ outcomes
			 by social and academic characteristics and monitor the progress of students
			 from high school to and through postsecondary education.
				(e)Technical
			 assistanceThe Secretary
			 shall provide technical assistance to eligible entities concerning best
			 practices in early college high schools and dual enrollment programs and shall
			 disseminate such best practices among eligible entities and State and local
			 educational agencies. Amounts retained by the Secretary for technical
			 assistance shall be used to make grants to, or contracts with, public or
			 nonprofit agencies and organizations with expertise in supporting the
			 development and implementation of statewide or national duel enrollment
			 programs or early college programs.
				210.Rules of
			 construction
				(a)EmployeesNothing
			 in this title shall be construed to alter or otherwise affect the rights,
			 remedies, and procedures afforded to the employees of local educational
			 agencies (including schools) or institutions of higher education under Federal,
			 State, or local laws (including applicable regulations or court orders) or
			 under the terms of collective bargaining agreements, memoranda of
			 understanding, or other agreements between such employees and their
			 employers.
				(b)Graduation
			 rateA student who graduates from an early college high school
			 supported under this title in the standard number of years for graduation
			 described in the eligible entity’s application shall be considered to have
			 graduated on time for purposes of section 1111(b)(2)(C)(6) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(6)).
				IIISharing What
			 Works in Middle Grades
			301.PurposeThe purpose of this title is to facilitate
			 the generation, dissemination, and application of research needed to identify
			 and implement effective practices that lead to continual student learning and
			 high academic achievement in the middle grades.
			302.Research
			 recommendations
				(a)Study on
			 promising practices
					(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall enter into a contract with the Center for
			 Education of the National Academies to study and identify promising practices
			 for the improvement of middle grades education.
					(2)Content of
			 studyThe study described in paragraph (1) shall identify
			 promising practices currently being implemented for the improvement of middle
			 grades education. The study shall be conducted in an open and transparent way
			 that provides interim information to the public about criteria being used to
			 identify—
						(A)promising
			 practices;
						(B)the practices that
			 are being considered; and
						(C)the kind of
			 evidence needed to document effectiveness.
						(3)ReportThe
			 contract entered into pursuant to this subsection shall require that the Center
			 for Education of the National Academies submit to the Secretary, the Committee
			 on Health, Education, Labor, and Pensions of the Senate, and the Committee on
			 Education and Labor of the House of Representatives a final report regarding
			 the study conducted under this subsection not later than 1 year after the date
			 of the commencement of the contract.
					(4)PublicationThe
			 Secretary shall make public and post on the website of the Department of
			 Education the findings of the study conducted under this subsection.
					(b)Synthesis study
			 of effective teaching and learning in middle grades
					(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall enter into a contract with the Center for
			 Education of the National Academies to review existing research on middle
			 grades education, and on factors that might lead to increased effectiveness and
			 enhanced innovation in middle grades education.
					(2)Content of
			 studyThe study described in paragraph (1) shall review research
			 on education programs, practices, and policies, as well as research on the
			 cognitive, social, and emotional development of children in the middle grades
			 age range, in order to provide an enriched understanding of the factors that
			 might lead to the development of innovative and effective middle grades
			 programs, practices, and policies. The study shall focus on—
						(A)the areas of
			 curriculum, instruction, and assessment (including additional supports for
			 students who are below grade level in reading, writing, mathematics, and
			 science, and the identification of students with disabilities) to better
			 prepare all students for subsequent success in high school, college, and
			 cognitively challenging employment;
						(B)the quality of,
			 and supports for, the teacher workforce;
						(C)aspects of student
			 behavioral and social development, and of social interactions within schools
			 that affect the learning of academic content;
						(D)the ways in which
			 schools and local educational agencies are organized and operated that may be
			 linked to student outcomes;
						(E)how development
			 and use of early warning systems can reduce risk factors for dropping out of
			 school and low academic achievement; and
						(F)identification of
			 areas where further research and evaluation may be needed on these topics to
			 further the development of effective middle grades practices.
						(3)ReportThe
			 contract entered into pursuant to this subsection shall require that the Center
			 for Education of the National Academies submit to the Secretary, the Committee
			 on Health, Education, Labor, and Pensions of the Senate, and the Committee on
			 Education and Labor of the House of Representatives a final report regarding
			 the study conducted under this subsection not later than 2 years after the date
			 of commencement of the contract.
					(4)PublicationThe
			 Secretary shall make public and post on the website of the Department of
			 Education the findings of the study conducted under this subsection.
					(c)Other
			 activitiesThe Secretary shall carry out each of the
			 following:
					(1)Create a national
			 clearinghouse, in coordination with entities such as What Works and the Doing
			 What Works Clearinghouses, for research in best practices in the middle grades
			 and in the approaches that successfully take those best practices to scale in
			 schools and local educational agencies.
					(2)Create a national
			 middle grades database accessible to educational researchers, practitioners,
			 and policymakers that identifies school, classroom, and system-level factors
			 that facilitate or impede student academic achievement in the middle
			 grades.
					(3)Require the
			 Institute of Education Sciences to develop a strand of field-initiated and
			 scientifically valid research designed to enhance performance of schools
			 serving middle grades students, and of middle grades students who are most at
			 risk of educational failure, which may be coordinated with the regional
			 educational laboratories established under section 174 of the Education
			 Sciences Reform Act of 2002 (20 U.S.C. 9564), institutions of higher education,
			 agencies recognized for their research work that has been published in
			 peer-reviewed journals, and organizations that have such regional educational
			 laboratories. Such research shall target specific issues such as—
						(A)effective
			 practices for instruction and assessment in mathematics, science, technology,
			 and literacy;
						(B)academic
			 interventions for adolescent English language learners;
						(C)school improvement
			 programs and strategies for closing the academic achievement gap;
						(D)evidence-based or,
			 when available, scientifically valid professional development planning targeted
			 to improve pedagogy and student academic achievement;
						(E)the effects of
			 increased learning or extended school time in the middle grades; and
						(F)the effects of
			 decreased class size or increased instructional and support staff.
						(4)Strengthen the
			 work of the existing national research and development centers under section
			 133(c) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9533(c)), as of
			 the date of enactment of this Act, by adding an educational research and
			 development center dedicated to addressing—
						(A)curricular,
			 instructional, and assessment issues pertinent to the middle grades (such as
			 mathematics, science, technological fluency, the needs of English language
			 learners, and students with disabilities);
						(B)comprehensive
			 reforms for low-performing middle grades; and
						(C)other topics
			 pertinent to improving the academic achievement of middle grades
			 students.
						(5)Provide grants to
			 nonprofit organizations, for-profit organizations, institutions of higher
			 education, and others to partner with State educational agencies and local
			 educational agencies to develop, adapt, or replicate effective models for
			 turning around low-performing middle grades.
					IVDefinitions
			401.DefinitionsExcept as otherwise provided, in this
			 Act:
				(1)Bureau-funded
			 schoolThe term
			 Bureau-funded school has the meaning given such term in section
			 1146 of the Education Amendments of 1978 (25 U.S.C. 2026).
				(2)Charter
			 management organizationThe term charter management
			 organization means a nonprofit organization that operates or manages a
			 charter school or other school by centralizing or sharing certain functions and
			 resources.
				(3)Charter
			 schoolThe term charter
			 school—
					(A)has the meaning
			 given such term in section 5210(1) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7221i(1)); and
					(B)may include a
			 charter school that provides prekindergarten or adult education
			 services.
					(4)College
			 enrollment rateThe term college enrollment rate
			 means the rate at which students who are graduating from secondary school in
			 the same academic year enroll in an institution of higher education in the same
			 calendar year.
				(5)Core
			 CoursesThe term core
			 courses has the meaning given the tern core academic
			 subjects in section 9101(11) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801(11)).
				(6)Dual enrollment
			 programThe term dual enrollment program means an
			 academic program established in partnership between a local educational agency
			 and an institution of higher education that enables a high school student to
			 simultaneously earn credit toward—
					(A)a high school
			 diploma; and
					(B)a postsecondary
			 degree or certificate.
					(7)Early college
			 high schoolThe term
			 early college high school means a high school established in
			 partnership between a local educational agency and an institution of higher
			 education that provides a course of study that enables a student to
			 earn—
					(A)a high school
			 diploma; and
					(B)an associate’s
			 degree or 1 to 2 years of college credit toward a postsecondary degree or
			 credential.
					(8)Early warning
			 system
					(A)In
			 generalThe term Early Warning System means a data
			 and intervention system, which is maintained by a local educational agency,
			 that collects, analyzes, and reports student-level data in a timely and ongoing
			 basis to help schools in the local educational agency identify and implement
			 tiered academic, social, and behavioral evidence-based interventions, including
			 differentiated instruction, in order to ensure each middle school and high
			 school student served by the local educational agency is on track to graduate
			 and meet the student’s postsecondary education and career goals by—
						(i)alerting schools
			 in the local educational agency when a student begins to exhibit academic,
			 social, or behavioral indicators of increased risk for low academic
			 achievement, not graduating from secondary school, or disciplinary
			 actions;
						(ii)alerting schools
			 in the local educational agency when a student has been retained in a grade
			 level, is an undercredited student, is a late entrant English language learner,
			 has come into contact with the juvenile justice system, has a dramatically
			 decreased attendance rate, or has significant other barriers that limit
			 successful high school completion and academic achievement;
						(iii)identifying
			 appropriate evidence-based interventions for individual students under the
			 intervention component described in subparagraph (D) and carrying out such
			 interventions under such component; and
						(iv)sharing the
			 student-level data collected, analyzed, and reported by such system among high
			 schools and their feeder middle schools.
						(B)Early Warning
			 Data Component
						(i)In
			 generalThe data component of an Early Warning System is a data
			 system that carries out the activities described in subparagraph (A) (with the
			 exception of the activities carried out under the intervention component
			 described in
			 subparagraph (D)) by collecting,
			 analyzing, and reporting student-level data (through software, automation,
			 manual analysis or other methods)—
							(I)in a manner
			 consistent with the Family Educational Rights and Privacy Act of 1974 (20
			 U.S.C. 1232g);
							(II)in a format that
			 is easily accessible and useable by school staff at the school level;
			 and
							(III)that is interoperable with the longitudinal
			 data system established under section 14005(d)(3) of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) for the State educational agency
			 serving the local educational agency that maintains such system.
							(ii)ReportingThe
			 data component described in clause (i) shall have the capacity to report
			 student-level data—
							(I)with respect to
			 individual students;
							(II)with respect to
			 students in the aggregate; and
							(III)that is disaggregated by all the
			 demographic subgroups of students described in section 1111(h)(1)(C)(i) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)),
			 crosstabulated by all categories.
							(C)Student-level
			 dataFor purposes of this
			 paragraph, the term student-level data means longitudinal data
			 with respect to individual students, including all the demographic subgroups of
			 students described in section 1111(h)(1)(C)(i) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)), on—
						(i)academic
			 performance in core courses;
						(ii)levels of
			 achievement on State academic assessments described in section 1111(b)(3) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3));
						(iii)on-time and
			 delayed promotion from grade-to-grade;
						(iv)college
			 admissions test participation;
						(v)completion of
			 courses in which the student is dually-enrolled, college-level courses,
			 college-preparatory courses, and middle-school prerequisite courses;
						(vi)graduation with a
			 high school diploma and reason for exiting other than earned high school
			 diploma;
						(vii)behavioral
			 indicators, including attendance, office referrals, suspensions, and
			 expulsions;
						(viii)college
			 enrollment and postsecondary persistence; and
						(ix)other academic,
			 social and behavioral indicators as determined by the local educational
			 agency.
						(D)Early warning
			 intervention component
						(i)In
			 generalThe intervention component of an Early Warning System is
			 a comprehensive system of evidence-based academic, social, and behavioral
			 services and supports for at-risk students, including whole school reform
			 activities, targeted student interventions, and intensive individual student
			 interventions described in clauses (ii), (iii), and (iv), respectively, which
			 shall be continually evaluated by the local educational agency maintaining the
			 Early Warning System for their effectiveness.
						(ii)Whole School
			 Reform Activities
							(I)In
			 generalThe term whole school reform activities
			 means activities requiring the alignment of instructional resources and
			 behavioral supports to specifically meet the academic, social, and behavioral
			 needs of students, and implementation of organizational change to ensure
			 academic success of at-risk students, as informed by the analysis of data
			 available under the Early Warning System.
							(II)ActivitiesWhole
			 school reform activities may include—
								(aa)establishing
			 transition supports for students moving from middle to high school or from
			 secondary school to postsecondary school;
								(bb)increasing availability of college
			 preparatory or career and technical instruction through Advanced Placement
			 courses, International Baccalaureate courses, dual enrollment, early college
			 high school opportunities, or high quality career and technical programs as
			 described in section 3 of the Carl D. Perkins Career and Technical Education
			 Act of 2006;
								(cc)extended learning
			 opportunities for students;
								(dd)implementation of
			 positive behavior support systems or multitier systems of support;
								(ee)quality professional development to meet
			 student needs identified by the early warning data; or
								(ff)strategic use of time, including common
			 lesson planning time, flexible school periods, or block scheduling.
								(iii)Targeted
			 student interventionsTargeted student interventions are
			 interventions provided to small groups of students on an ongoing basis that are
			 adjusted over time to meet student needs, such as—
							(I)small group,
			 instruction, tutoring or counseling; or
							(II)changes to
			 learning structures, such as teams of teachers who work exclusively with small
			 groups of students.
							(iv)Intensive
			 Individual student interventionsIntensive individual student
			 interventions are interventions matched to individual student needs, including
			 one-on-one academic counseling and use of an individual graduation plan to
			 define, support and meet a student’s secondary and postsecondary education
			 goals. Such interventions may include—
							(I)individual case
			 management;
							(II)individual
			 instruction; or
							(III)individual
			 social and emotional supports, including mental health counseling.
							(9)Educational
			 service agencyThe term educational service agency
			 has the meaning given such term in section 9101(17) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(17)).
				(10)Eligible
			 entityThe term eligible entity means—
					(A)a local
			 educational agency that serves at least one—
						(i)eligible middle
			 school; and
						(ii)eligible high
			 school;
						(B)a consortium of
			 local educational agencies described in subparagraph (A) that are located in
			 rural areas; or
					(C)a partnership between—
						(i)a consortium
			 described in subparagraph (B); and
						(ii)an educational
			 service agency.
						(11)Eligible high
			 schoolThe term
			 eligible high school means a public school that—
					(A)provides education
			 in at least 2 successive grades between 7th grade and 12th grade, inclusive, as
			 determined by State law; and
					(B)had a graduation
			 rate of 65 percent or less during each of the 2 academic years before the date
			 of the enactment of this Act.
					(12)Eligible middle
			 schoolThe term
			 eligible middle school means a public school that—
					(A)provides education in at least 2 successive
			 grades between 5th grade and 8th grade, inclusive, as determined by State
			 law;
					(B)is a feeder middle
			 school for at least 1 eligible high school; and
					(C)during each of the
			 2 academic years before the date of the enactment of this Act—
						(i)had
			 more than 50 percent of the students who completed such school enroll in an
			 eligible high school; and
						(ii)was in a State’s lowest quintile of
			 performance based on proficiency rates on State assessments required under
			 section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(3)) or had not made adequate yearly progress (as defined section
			 1111(b)(2)) of such Act (20 U.S.C. 6311(b)(2)(C)).
						(13)Feeder middle
			 schoolThe term feeder middle school means a middle
			 school where students enrolled in a high school in the same local educational
			 agency as such middle school were enrolled prior to completing such middle
			 school.
				(14)Graduation
			 rateThe term graduation rate has the meaning given
			 such term in section 1111(b)(2)(C)(vi) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)), as clarified in section
			 200.19(b)(1) of title 34, Code of Federal Regulations.
				(15)Highly
			 qualifiedThe term highly qualified has the meaning
			 given such term in section 9101(23) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801(23)).
				(16)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
				(17)Late entrant
			 English language learnerThe term late entrant English
			 language learner means a secondary school student who—
					(A)entered a school
			 served by a local educational agency at grade 7 or higher; and
					(B)is identified by
			 the agency as—
						(i)being limited
			 English proficient; and
						(ii)having
			 experienced interrupted formal education.
						(18)Local
			 educational agencyThe term local educational
			 agency—
					(A)has the meaning
			 given such term in section 9101(26) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801(26));
					(B)includes any
			 charter school that is a local educational agency, as determined by State law;
			 and
					(C)includes each
			 Bureau-funded school.
					(19)Low-income
			 studentThe term
			 low-income student means a student described in section 1113(a)(5)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6313(a)(5)).
				(20)Multitier
			 system of supportThe term
			 multitier system of support means a comprehensive system of
			 differentiated supports that includes—
					(A)evidence-based
			 instruction;
					(B)universal
			 screening;
					(C)progress
			 monitoring;
					(D)formative
			 assessments;
					(E)research-based
			 interventions matched to student needs; and
					(F)educational
			 decisionmaking using student outcome data.
					(21)Participating
			 middle schoolThe term
			 participating middle school means an eligible middle school that
			 is—
					(A)under the
			 jurisdiction of an eligible entity awarded a grant under title I; and
					(B)that are being
			 served by such grant.
					(22)Participating
			 high schoolThe term participating high school means
			 an eligible high school that is—
					(A)under the
			 jurisdiction of an eligible entity awarded a grant under title I; and
					(B)that are being
			 served by such grant.
					(23)Positive
			 behavior supportsThe term
			 positive behavior supports means a systematic approach to embed
			 evidence-based practices and data-driven decisionmaking to improve school
			 climate and culture, including a range of systemic and individualized
			 strategies to reinforce desired behaviors and diminish reoccurrence of problem
			 behaviors, in order to achieve improved academic and social outcomes and
			 increase learning for all students, including those with the most complex and
			 intensive behavioral needs.
				(24)Postsecondary
			 persistence rateThe term postsecondary persistence
			 rate means the rate at which students who graduated from secondary
			 school in the same academic year enroll in an institution of higher education
			 and complete 1 academic year of credit at such institution, as determined by
			 such institution.
				(25)Secondary
			 school reform organizationThe term secondary school reform
			 organization means a nonprofit organization, such as a community-based
			 organization, charter management organization, educational service agency,
			 education management organization, or institution of higher education,
			 with—
					(A)expertise in
			 analyzing school performance data; and
					(B)a demonstrated
			 record of success in improving student achievement, graduation rates, college
			 enrollment, or restructuring low-performing middle schools or high
			 schools.
					(26)SecretaryThe
			 term Secretary means the Secretary of Education.
				(27)Specialized
			 instructional support personnelThe term specialized
			 instructional support personnel means school counselors, school social
			 workers, school psychologists, and other qualified professional personnel
			 involved in providing assessment, diagnosis, counseling, educational,
			 therapeutic, and other services (including related services as that term is
			 defined in section 602 of the Individuals with Disabilities Education Act) as
			 part of a comprehensive program to meet student needs.
				(28)Specialized
			 instructional support servicesThe term specialized
			 instructional support services means the services provided by
			 specialized instructional support personnel.
				(29)StateThe
			 term State has the meaning given such term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(30)State
			 educational agencyThe term
			 State educational agency has the meaning given such term in
			 section 9101(41) Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(41)).
				(31)Subject matter
			 expertiseThe term
			 subject matter expertise means demonstrating competence in each of
			 the academic subjects in which a teacher provides instruction as the teacher of
			 record, whether or not the teacher is new to the profession, by meeting the
			 requirements described in subclause (I) or (II) of section 9101(23)(B)(ii) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(23)(B)(ii)(I); (23)(B)(ii)(II)).
				(32)Underccredited
			 studentThe term undercredited student means a
			 secondary school student who lacks either the necessary credits or courses, as
			 determined by the applicable local educational agency and State agency, to
			 graduate from secondary school with a regular diploma in the standard number of
			 years.
				
